DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The replacement drawings filed on 06 December 2019 are acceptable.

Election/Restriction 
1c.	Applicant's election without traverse of Group I (claims 1-14), filed on 22 January 2021 is acknowledged.   

Claims Status:
1d.	Claims 1-14 are pending and are under consideration.
 The restriction requirement is still deemed proper and is therefore made FINAL.

Priority
1e.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
1f.	It is noted to Applicant that as stated in the Communication of 23 December 2019, a properly executed inventor' s oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid 

Specification: 
2.       The disclosure is objected to because of the following informalities:  
2a.	The disclosure contains an embedded hyperlink and/or other form of browser executable code, on page 59, line 14.  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  Please examine the specification carefully for any other hyperlinks in the text and delete them. See MPEP § 608.01.  Appropriate correction is required.

Claim Objections:
3.	Claim 1 is objected to because of the following informalities:
3a.	In claim 1, line 3, the word “subject” after “arthritis (RA)” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101:
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Accordingly, the claims recite an abstract idea, i.e. judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes). This judicial exception is not integrated into a practical application. The claims encompass if the patient has high IL-6 level to administer an anti-IL-6R antibody, if the patient has moderate or low IL-6 levels, NOT to administer any treatment. Thus claims do not recite a “treatment 
Moreover, all of the anti-IL-6R antibodies recited in the instant claim 11 were already known in the prior art. For example Stevens et al, (US PG-Pub 20070280945, published on 2007), teach SEQ ID NOs: 3/11; 227/229; 19/27; 231/233; 35/43; 51/59; 67/75; 83/91; 99/107; 115/123; 131/139; 147/155; 239/155; 241/155; 163/171; 179/187; 235/237; 195/203; and 211/219 recited in instant claim 11 and teach that said antibodies are used for the treatment of rheumatoid arthritis, (see, abstract, 0037, 0067 and sequences ). It is noted the instant specification and the US PG-Pub 0070280945 use the same SEQ ID NOs.  Furthermore, Tanaka et al, (Annals of the Rheumatic Diseases; 2014 Vol. 73, No. 9, pages 1595-1597), teach that serum levels of IL-6 and soluble IL-6 receptor (IL-6R) are elevated and correlate with disease activity in rheumatoid arthritis, (RA) patients and so blocking IL-6/IL-6R has been considered beneficial for the treatment of RA, (see page 1595, column 1). The reference teaches  olokizumab, sarilumab and sirukumab,(anti-IL-6R antibodies) as monotherapy or in combination with synthetic disease modifying anti-rheumatic drugs (sDMARDs) such as methotrexate (MTX) such as MTX in patients who are sDMARD naive and have an inadequate response to TNF inhibitors, (e page 1595, column 1). The reference teaches that tocilizumab and adalimumab monotherapy for RA patients with MTX-IR revealed that tocilizumab monotherapy was superior to adalimumab for reducing disease activity in RA, that safety was comparable between both therapies, (see pages top of middle column). Moreover, Nishimoto et al, (Blood, 2008, Vol. 112, No. 10, pages 3959-3964), teach that serum IL-6 level is markedly increased after tocilizumab administration in RA patients, (see abstract, page 3963, column 2 and figure 6).  Thus, correlation of serum IL-6 levels and administration of anti-IL-6R antibodies already existed in the prior art.   
	Therefore, the instant claims 1-14 as a whole does not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5a.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmester et al, (Annals of the Rheumatic Diseases; 2017 Vol. 76, No. 5, pages 840-847).
The instant claims 1-14 are drawn to a method of determining the level of interleukin 6 (IL-6) in a sample(s) obtained from a subject having rheumatoid arthritis (RA), and administering to the subject a therapeutically effective amount of a human anti-interleukin 6 receptor (IL-6R) antibody or antigen-binding portion thereof if the level of IL-6 in the subject sample(s) is determined to be a high IL-6 level, thereby treating the subject, wherein the subject does not respond to methotrexate.
Burmester et al disclose that in patients with RA, elevated levels of IL-6 in the serum and synovial fluid tightly associate with synovitis, systemic inflammation, bone metabolism, fatigue and joint destruction, (see page 840, column 2).  The reference teaches that sarilumab (a human IgG1 monoclonal antibody that binds specifically to IL-6R) was in prefilled syringes, (page 840, column 2, last paragraph; page 841, column 1).  The reference teaches that sarilumab monotherapy demonstrated superiority to 
Therefore, the Burmester et al reference anticipates instant claims 1-14 absent any evidence on the contrary.


5b.	Claims 1-3, 5-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al, (Annals of the Rheumatic Diseases; 2014 Vol. 73, No. 9, pages 1595-1597).
The instant claims 1-3, 5-10, 13 are drawn to a method of determining the level of interleukin 6 (IL-6) in a sample(s) obtained from a subject having rheumatoid arthritis (RA), and administering to the subject a therapeutically effective amount of a human anti-interleukin 6 receptor (IL-6R) antibody or antigen-binding portion thereof if the level of IL-6 in the subject sample(s) is determined to be a high IL-6 level, thereby treating the subject.
Tanaka et al teach that serum levels of IL-6 and soluble IL-6 receptor (IL-6R) are elevated and correlate with disease activity in rheumatoid arthritis, (RA) patients, as well as that blocking IL-6/IL-6R has been considered beneficial for the treatment of RA, (see page 1595, column 1). The reference teaches that tocilizumab, olokizumab, sarilumab 
Therefore, the Tanaka et al reference anticipates instant claims 1-3, 5-10, 13 absent any evidence on the contrary.


Claim Rejections - 35 USC § 103:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


6.	Claims 1-3, 5-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al, in view of Stevens et al, (US PG-Pub 20070280945, published on 2007).
The instant claims 11-12 recite that the anti-IL-6R comprises specific HCVR/LCVR sequences.   
The teachings of Tanaka et al are set forth directly above.
However, the Tanaka et al reference does not teach the sequences recited in instant claims 11-12. 
Stevens et al disclose antibodies that comprise all of the sequences recited in instant claim 11, (see SEQ ID NOs: 3/11; 227/229; 19/27; 231/233; 35/43; 51/59; 67/75; 83/91; 99/107; 115/123; 131/139; 147/155; 239/155; 241/155; 163/171; 179/187; 235/237; 195/203; and 211/219 of Stevens et al; page 1, [0006-0007]).  Stevens et al also teach that said antibodies are used for the treatment of rheumatoid arthritis, (see, abstract, 0037, 0067 and sequences). It is noted that the sequence identifiers (SEQ ID NOs) utilized in the instant specification are identical to those of Stevens et al. 
Therefore, it would have been obvious to one skilled in the art to modify the method of administering anti-IL-6R for treatment of rheumatoid arthritis as taught by Tanaka et al by administering one of the antibodies of Stevens et al, because Stevens et al teaches that their disclosed anti-IL-6R antibodies are also used to treat rheumatoid arthritis.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  One of ordinary skill in the art would have been technologically capable of making the substitution, and the result obtained would have been predictable. See MPEP § 2143(B).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 
Conclusion:
7.	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishimoto et al (Blood, 2008, Vol. 112, No. 10, pages 3959-3964) discloses that elevated serum IL-6 has been observed in patients with rheumatoid arthritis and the IL-6 levels correlate with disease activity, (see page 3959, bottom of column 1 through the top of column 2). Nishimoto et al teaches that tocilizumab (a humanized anti-human IL-6R antibody) inhibits IL-6 signaling and is therapeutically effective in treating RA (page 3959, column 2, first full paragraph; abstract).  The reference further teaches that serum IL-6 level is markedly increased after tocilizumab administration in RA patients, (see abstract, page 3963, column 2 and figure 6).  
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /FOZIA M HAMUD/ Examiner, Art Unit 1647                                                                                                                                                                                                     17 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647